Citation Nr: 1337775	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-18 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to restoration of a 20 percent disability rating for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDING OF FACT

In an April 2011 written statement, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to restoration of a 20 percent rating for right knee patellofemoral syndrome.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to restoration of a 20 percent rating for right knee patellofemoral syndrome have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

A July 2009 rating decision reduced the rating of the Veteran's right knee patellofemoral syndrome from 20 percent disabling to 10 percent disabling.  The Veteran perfected an appeal as to this issue in May 2010, but in an April 2011 written statement, the Veteran's representative indicated that the Veteran wished to withdraw the appeal as to that issue.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to restoration of a 20 percent rating for right knee patellofemoral syndrome is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


